internal_revenue_service number info release date index no department of the treasury washington dc person to contact telephone number refer reply to cc ita - conex-123418-03 date date dear thank you for your letter dated date recommending that preschool teachers be allowed to deduct from gross_income certain unreimbursed expenses the acting commissioner asked that we respond to your letter as you know sec_62 of the internal_revenue_code allows elementary and secondary teachers to deduct from gross_income certain unreimbursed trade_or_business_expenses allowed by sec_162 for the deduction from gross_income generally consists of expenses not in excess of dollar_figure for books supplies equipment and supplementary materials used by the teacher in the classroom you are recommending the extension of this tax treatment to preschool teachers who may have similar unreimbursed expenses although such a change would require legislation enacted by the congress we appreciate your interest in this issue and your bringing it to our attention sincerely robert a berkovsky branch chief office of associate chief_counsel income_tax accounting
